—Appeal by defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 24, 1982, convicting him of robbery in the first degree, robbery in the second degree and assault in the second degree, upon a jury verdict, and sentencing him as a persistent felony offender.
Judgment affirmed.
During the course of the cross-examination of the defendant, the prosecutor (1) asked the defendant whether certain prosecution witnesses were lying and (2) suggested, through a question posed without proper foundation, that defendant was on drugs at the, time of the crime. These questions were improper and have been repeatedly condemned (People v Billingsley, 74 AD2d 645; People v McCormick, 100 AD2d 723; People v Walston, 99 AD2d 847). We again admonish the District Attorney to refrain from this conduct in the future.
Nevertheless, under the circumstances, it cannot be said that defendant was deprived of a fair trial, and in view of the overwhelming evidence of his guilt, these errors must be regarded as harmless (see, People v Galloway, 54 NY2d 396; People v Tayeh, 96 AD2d 1045).
We have reviewed defendant’s remaining contentions and find that they either are without merit or pertain to matters dehors the record. Mangano, J. P., Thompson, Brown and Eiber, JJ., concur.